FILED
                             NOT FOR PUBLICATION                             JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN C. MONTUE,                                  No. 08-15924

               Plaintiff - Appellant,            D.C. No. 2:06-CV-01276-MCE-
                                                 GGH
  v.

TERESA A. SCHWARTZ; et al.,                      MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       John C. Montue, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to serve the

complaint in a proper manner. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion, Oyama v. Sheehan (In re Sheehan), 253 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
507, 511 (9th Cir. 2001), and we affirm.

      The district court did not abuse its discretion by dismissing the action, after

granting two extensions of time and issuing an order to show cause, because

Montue failed to serve the summonses and complaint in a proper manner, and

failed to show good cause for his failure to do so. See Fed. R. Civ. P. 4(m)

(requiring service within 120 days after the complaint is filed); In re Sheehan, 253

F.3d at 512-13 (discussing good cause standard); see also Fed. R. Civ. P. 4(c) - (e),

(j) (describing proper methods for service of process).

      The district court did not abuse its discretion by denying Montue’s request

for appointment of counsel because Montue failed to demonstrate exceptional

circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).

      Montue’s remaining contentions, including those concerning the preliminary

injunction, are unpersuasive.

      Montue’s request for appointment of counsel on appeal, set forth in his

opening brief, is denied.

      AFFIRMED.




                                           2                                    08-15924